IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42705

STATE OF IDAHO,                                 )   2015 Unpublished Opinion No. 529
                                                )
       Plaintiff-Respondent,                    )   Filed: June 24, 2015
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
SHAWN LEE DEMPSEY,                              )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Order revoking probation, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Eric D. Fredericksen, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.


                      Before MELANSON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge



PER CURIAM
       Shawn Lee Dempsey was convicted of lewd conduct with a minor under sixteen, Idaho
Code § 18-1508. The district court imposed a unified sentence of ten years with one year
determinate, suspended the sentence, and placed Dempsey on probation. Dempsey violated his
the terms of his probation several times and the district court reinstated his probation. Following
the fourth report of probation violation, Dempsey admitted to violating the terms of the
probation, and the district court consequently revoked probation and ordered execution of the
original sentence. Dempsey appeals, contending that the district court abused its discretion in
revoking probation.

                                                1
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion either in revoking probation or in ordering
execution of Dempsey’s sentence without modification. Therefore, the order revoking probation
and directing execution of Dempsey’s previously suspended sentence is affirmed.




                                                2